      Case 1:20-cv-00127-SPW-TJC Document 6 Filed 01/04/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION

CYNTHIA CARSEN,                                    CV 20-127-BLG-SPW-TJC

                      Plaintiff,

vs.                                                 ORDER

COLUMBIA DEBT RECOVERY, LLC,
d/b/a Genesis,

                    Defendant.


      By Order dated August 25, 2020, this Court found that Defendant Columbia

Debt Recovery, LLC, d/b/a Genesis, must respond to the Complaint and requested

that they waive service of summons. (Doc. 5.) Defendant has not waived service

or otherwise appeared in this action. Accordingly, pursuant to 28 U.S.C. §

1915(d), the Court will require the United States Marshals Service to personally

serve the Complaint on Columbia Debt Recovery, LLC, d/b/a Genesis.

      Based upon the foregoing, the Court issues the following:

                                     ORDER

      1. The Clerk of Court shall issue summons to the Columbia Debt Recovery,

LLC, d/b/a Genesis.

      2. The Clerk of Court shall provide the following documents to the United

States Marshals Service:


                                            1
      Case 1:20-cv-00127-SPW-TJC Document 6 Filed 01/04/21 Page 2 of 2



*     the Summons (Doc. 2-2);

*     the Complaint (Doc. 2);

*     the Court’s Order of August 25, 2020 (Doc. 5); and

*     this Order.

      3. The United States Marshals Service or its designated agent shall

personally serve Columbia Debt Recovery, LLC, d/b/a Genesis, 906 SE Everett

Mall Way, Ste. 301, Everett, Washington, 98208. Service by certified mail is not

sufficient. Service shall be made within ninety (90) days of the date of this Order.

If service is not made within that time, the Marshals Service may request an

extension of time to serve by filing an affidavit with the Court explaining the

circumstances. If service is not possible, the Marshals Service shall file an

affidavit with the Court explaining the circumstances. In either case, the Marshals

Service shall mail a copy of any affidavit or request to Plaintiff’s counsel, Robert

Farris-Olson, of Morrison, Sherwood, Wilson & Deola, PLLP, PO Box 557,

Helena, MT, 59624-0557.

      DATED this 4th day of January, 2021.

                                       _________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                             2
